Citation Nr: 1618314	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  10-34 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right hip disability to include as secondary to a service-connected lumbar spine disability and/or sciatic nerve paralysis of the right lower extremity associated with a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel





INTRODUCTION

The Veteran had active service from October 1986 to October 1996.  The Veteran received several medals and awards during service including the National Defense Medal, Good Conduct Awards, and Southwest Asia Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

When this case was before the Board in March 2015, it was decided in part and remanded in part for further development.  It is now before the Board for further appellate action.

The issue of entitlement to service connection for allergies and sinus disability were previously before the Board.  Since that time, this issue was granted in full by the RO in a June 2015 decision.  Therefore, it is no longer before the Board.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 2015 remand stipulated that the MRI and EMG reports noted in the April 2010 treatment record should be obtained and associated with the claims file.  The MRI report was included in the May 2015 VA examination.  A May 2010 VA treatment record notes that the EMG results from Knox County were normal, but the EMG report itself was not included in the claims file.  The EMG report may have been scanned into the Veteran's medical records, but it has not been associated with the Veteran's claims file.  In compliance with the March 2015 remand, an attempt should be made to obtain this EMG study and associate it with the claim file.

The Veteran appears to have received a second EMG study in August 2011.  An August 2011 VA treatment record notes an EMG report from Parkwest Medical Center was scanned into VISTA imaging.  This EMG study should also be obtained and associated with the claims file.  

The Veteran's representative argues that no opinion was provided by the March 2015 examiner as to whether the Veteran's claimed hip disability is related to his military service or to a service-connected disability.  The Board found a brief opinion from the March 2015 examiner regarding the right hip that was attached to a sinus and rhinitis VA examination report.  Despite this, the Board finds that clarification is needed.  Although the March 2015 examiner found no other diagnosis other than hip pain, no radiology studies were conducted on the Veteran's hip.  The March 2015 examiner included the MRI for the Veteran's spine in the May 2015 VA examination report but did not request an x-ray study of the Veteran's hip.  An April 2013 private treatment record, recently associated with claims file, noted that the Veteran's report that his hip pain was getting worse and that his hip would make a popping sound.  An x-ray study was not done at that time.  Due to the Veteran's contentions that he has a separate hip disability and his report of a popping sound from his hip, the Board finds that an x-ray study of the Veteran's hip should be conducted to determine if the Veteran has a separate hip disability, including possible arthritis.
 
Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the EMG study mentioned in the May 2010 VA treatment record and associate it with the claim file.  The EMG study appears to have been done in Knox County.

2. Attempt to obtain the August 2011 EMG study from Parkwest Medical Center that was scanned into VISTA imaging and associate it with the Veteran's claim file.

3.  After the above development has been completed, the Veteran should receive another VA examination for his hip which includes an x-ray study of the Veteran's right hip to determine whether the Veteran has a separate hip disability other than "hip pain".  The examiner should review the claims folder and the March 2015 VA examination report and opinion.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

Following review of the claims file and examination of the Veteran, the examiner should identify all currently present hip disabilities.  With respect to any currently present hip disability, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability is related to any disease or injury in service or was either caused or aggravated by the Veteran's service-connected degenerative arthritis/degenerative disc disease, status post discectomy and laminectomy; sciatic nerve paralysis of the right lower extremity; right knee disability; and/or hypertonicity of the right plantar flexor muscle group.

A symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  Pain alone is not a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In essence, the Board is trying to determine whether the Veteran's hip disability is a separate disability or part of the radiculopathy of the right lower extremity or other service-connected disabilities of the right lower extremity.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinions without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5. Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

6. Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




